DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/1/21 and 3/15/23 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderegg et al. (US 7,349,596 A1).
Re. Claim 1, Anderegg et al. discloses an apparatus comprising: 
a beam splitter 105 (Fig 4; col. 7 lines 27-31); 
a lens 107 (Fig 4; col. 7 lines 29-33); 
a fibre optic stub 108 having a core 110, a cladding 112, and a cladding mode reduction feature (Figs 4-4B; col. 7 lines 33-25 and 43-50; and col. 8 lines 35-39); and 
an output signal 134 (Fig 4; col. 9 lines 31-39)
wherein the lens 107 is arranged to focus light from an output of the beam splitter 105 into the core 110 (Fig 4; col. 7 lines 31-35), 
wherein the cladding mode reduction feature comprises at least one of: 
a bend in the fibre optic stub (Fig 4; col. 8 lines 42-47), or
an absorber applied to the cladding (Fig 4; col. 8 lines 57-62; col. 5 lines 9-14).
However, Anderegg et al. does not disclose a detector, wherein the detector is arranged to receive light from the fiber optic stub.
The use of a detector to detect an output signal by receiving the same is well known in the art and provides the advantage of assessing the signal created by the apparatus for various purposes.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of monitoring the output signal so as to evaluate the functionality of the apparatus.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
It is noted that while Anderson et al. categorizes element 105 as a combiner, the element nonetheless anticipates the claimed beamsplitter, as both same the same structure of allowing passthrough of a certain spectrum and reflection of a different spectrum.  “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Re. Claims 9 and 16, Anderegg et al. renders obvious the apparatus as discussed above.  Moreover, Anderegg et al. discloses the apparatus comprises an optical source for supplying a signal to the beamsplitter 105 (Fig 4; col. 7 lines 22-29).
Anderegg et al. does not disclose the optical source as an optical modulator, nor does Anderegg et al. disclose co-locating the optical modulator and the apparatus on a single chip.
The use of optical modulators as optical sources is well known in the art and would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a light source capable of a wide array of signals depending on the desired input to the beamsplitter.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	Integration of multiple elements of a system on to a single chip is well known in the art and would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a compact final product.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Re. Claims 2, 10, and 17, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above.
However, Anderegg et al. does not disclose the length of the fiber stub, and therefore does not disclose the fibre optic stub is less than 10 millimeters in length from a first end proximate to the lens and a second end proximate to the detector.  
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of achieving a desired amount of amplification from the system (Anderegg: col. 8 lines 19-30).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re. Claim 3, 11, and 18, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above, wherein the cladding mode reduction feature comprises the bend.
However, Anderegg et al. does not disclose the dimensions of the bend and therefore does not disclose the bend has a radius between 2 millimeters (mm) and 20mm.  
As is known in the art, evanescent coupling between the core and cladding of a fiber is proportional to the amount of bending the fiber is subjected to.  That is, increasing the bend of an optical fiber increases the cladding mode light of the fiber.  
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of stripping a desired portion of cladding mode light.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re. Claims 4, 12, and 19, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above.  Anderegg et al. also discloses the cladding mode reduction feature comprises the absorber, and wherein the absorber comprises an index matched material 130 which is index matched to the cladding 112 (Fig 4; col. 8 lines 57-66).  
Re. Claims 5 and 13, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above.  Anderegg et al. also discloses the cladding mode reduction feature comprises the absorber, and wherein the absorber is applied to a break in the cladding (i.e. index matched material 130 is applied to flat or grooved portion of the cladding 112, such as in D-shaped or star-shaped cross-sections) and located at least 10 microns from the core 110 (Fig 4B; col. 8 lines 4-14).  
Re. Claims 7 and 15, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above.  Anderegg et al. also discloses an optical device to provide the light to the beamsplitter (Fig 4; col. 7 lines 22-29).
However, Anderegg et al. does not disclose 8a section of optical fibre between the optical device and the beam splitter, wherein the section of optical fibre comprises another cladding mode reduction feature that corresponds to the cladding mode reduction feature.  
The use of optical fibers to act as optical conduits between optical elements of a system is well known in the art, and provides the advantage of reducing free-space loss in the system.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of reducing loss of the optical signal prior to the signal reaching the beamsplitter.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Moreover, it would have been obvious to one of ordinary skill in the art to provide the optical fiber with another cladding mode reduction feature that corresponds to the cladding mode reduction feature, as Anderegg et al. discloses cladding mode light interferes with the signal propagating within the optical fiber (Anderegg et al.: col. 1 lines 43-46), and therefore reduction of cladding mode light is always desirable to reduce interference in the system.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 8, Anderegg et al. renders obvious the apparatus and optical modulator assembly as discussed above.  Anderegg et al. discloses the system is configured to attenuate higher modes of light along the length of the fiber stub (col. 9 lines 19-24), but fails to disclose the attenuate rate of the fiber.  Accordingly, Anderegg et al. does not disclose the fibre optic stub is configured to attenuate higher order modes of light by greater than -15dB/millimeter.  
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the fibre stub such that it has a length sufficient to cause attenuation of the higher order modes of the light by greater than -15dB/mm for the purpose of achieving a desired attenuation level to the optical signal prior to detection by the detector. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest the apparatus as required by the claim, specifically wherein the cladding mode reduction feature comprises the two lens-ended fibres, and wherein the two lens-ended fibres are aligned such that lenses of the two lens-ended fibres face each other and have a common focus.  
The most applicable prior art, Anderegg et al. (US 7,349,596 A1), does not disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	9/21/22